           Case 1:18-vv-01079-UNJ Document 36 Filed 03/04/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1079V
                                         UNPUBLISHED


    AMANDA DALLABETTA,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: January 30, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Bursitis

                        Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On July 24, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury as a result of an
influenza vaccination received on September 19, 2016. Petition at 1, 4. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On August 30, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for bursitis. On January 29, 2020, Respondent filed a proffer
on award of compensation (“Proffer”) indicating Petitioner should be awarded
$117,939.22 (comprised of $117,500.00 for pain and suffering and $439.22 for past lost
wages). Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:18-vv-01079-UNJ Document 36 Filed 03/04/20 Page 2 of 4



with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $117,939.22 (comprised of $117,500.00 for pain and suffering and
$439.22 for past lost wages) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               Case 1:18-vv-01079-UNJ Document 36 Filed 03/04/20 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

    AMANDA DALLABETTA,

                          Petitioner,

          v.                                              No. 18-1079V
                                                          Chief Special Master Corcoran (SPU)
    SECRETARY OF HEALTH AND                               ECF
    HUMAN SERVICES,

                          Respondent.

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On August 30, 2019, respondent filed a Rule 4(c) Report conceding that petitioner is

entitled to vaccine compensation for the left-sided bursitis experienced following receipt of an

influenza vaccination on September 19, 2016. The same day, August 30, 2019, a Ruling on

Entitlement, adopting respondent’s recommendation, was issued.

          Based upon the evidence of record, respondent proffers that petitioner 1 should be

awarded $117,939.22. This is comprised of pain and suffering ($117,500.00) and past lost

wages ($439.22), and represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 2 Petitioner agrees.




1
    Petitioner is a competent adult, therefore evidence of guardianship is not required in this case.
2
  Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief.
           Case 1:18-vv-01079-UNJ Document 36 Filed 03/04/20 Page 4 of 4



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through:
               a lump sum of $117,939.22 in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a).

Petitioner agrees.

                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   C. SALVATORE D’ALESSIO
                                                   Acting Director
                                                   Torts Branch, Civil Division

                                                   CATHARINE E. REEVES
                                                   Deputy Director
                                                   Torts Branch, Civil Division

                                                   HEATHER L. PEARLMAN
                                                   Assistant Director
                                                   Torts Branch, Civil Division

                                                   /s/ Adriana Teitel
                                                   ADRIANA TEITEL
                                                   Trial Attorney
                                                   Torts Branch, Civil Division
                                                   U.S. Department of Justice
                                                   P.O. Box 146, Benjamin Franklin Station
                                                   Washington, DC 20044-0146
                                                   Tel: (202) 616-3677

Dated: January 29, 2020
